Citation Nr: 1707162	
Decision Date: 03/03/17    Archive Date: 03/17/17

DOCKET NO.  12-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 2008 to May 2009.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2012 rating decision by the Hartford, Connecticut, Regional Office (RO). Although the Veteran's relocated to Tennessee during the course of the appeal, his claims file remains in the jurisdiction of the Hartford, Connecticut RO. 

The Veteran provided testimony before a Decision Review Officer at the RO in June 2012.  The Veteran also provided testimony before the undersigned at a Board videoconference hearing in June 2013.  Transcripts of that testimony are of record.

The Board remanded the claim for additional development in January 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to a total disability rating based upon individual unemployability (TDIU).  He contends that his service-connected disabilities, either alone or in concert, prevent him from being able to obtain and maintain a substantially gainful occupation.

The Board remanded this claim in January 2015 for procurement of outstanding treatment records and for VA examinations to determine whether the Veteran's service-connected mental health disorder would allow him to secure or follow a substantially gainful occupation in a sedentary setting and an opinion as to whether the combined effect of the Veteran's various service-connected disabilities would render him unable to secure or follow a substantially gainful occupation.  

In March 2015 the Veteran was afforded VA examinations on his multiple service-connected disabilities.  

Regarding sleep apnea, the examiner found that the Veteran's sleepiness and falling asleep may affect his job performance.  He further stated that the Veteran should not be driving at this time.  

Regarding the Veteran's lower back condition, the examiner reported that the Veteran is unable to do physical work because of chronic back pain, sciatic, limited range of motion and limited mobility.  He further reported that the Veteran has difficulty sitting in a chair comfortably for more than 30 to 60 minutes.  Therefore, it is also difficult for him to seek and maintain sedentary employment.  

Regarding the Veteran's service-connected right hand disability, the examiner reported that the Veteran may have difficulty with a job that requires repetitive use and gripping of his right hand.  As to the Veteran's service-connected hypertension, the examiner opined that the Veteran's hypertension did not impact his ability it to work.     

Regarding his service-connected mental health disability, the examiner opined that it is less likely than not that the Veteran is unable to secure and maintain substantially gainful employment, including sedentary work, taking into consideration his service-connected mental disorder.  She reasoned that the Veteran's traumatic childhood resulted in his current non service-connected personality disorder.  She further stated, "Personality disorders develop from childhood to adolescence and pre-exist adulthood and therefore military service.  [The Veteran] described multiple childhood traumas . . . which all culminate in his current Other Specified Personality Disorder.  Symptoms of Other Specified Personality Disorder consists of failure to conform to social norms with respect to lawful behaviors, as indicated by repeatedly performing acts that are grounds for arrest impulsivity or failure to plan ahead; irritability and aggression, as indicated by repeated physical fights or assaults; and lack of empathy.  The Veteran is also unable to take others' perspectives and tends to externalize his problems and blame others."

She further stated that the Veteran's non-service connected personality disorder results in his significant difficulty maintaining steady employment, and his service-connected chronic adjustment disorder, does not result in moderate or significant occupational impairment.  The VA psychiatric examiner did not render an opinion regarding the collective impact the Veteran's service connected disabilities have on his employability.  In fact, she specifically states that "It is beyond the scope of this examiner's practice to comment on unemployability questions related to physical service-related issues (sleep apnea, hypertension, mild degenerative disc disease of L1-2 and L3-4, and fractured 5ht finger of the right hand with deformity), which is under the authority of the relevant C&P medical exams."  As previously indicated, the physician that completed the examination on the Veteran's physical disabilities did not discuss the collective impact of the Veteran's service connected disabilities.    Thus, a remand for an addendum opinion is required to ensure substantial compliance with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Furthermore, the evidence shows that the Veteran receives physical and mental health treatment from the VA medical center and private treatment centers regularly.  See June 2013 Hearing Transcript.  The most recent VA treatment records are from 2015.  On remand, any outstanding treatment records should be associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VA medical center or any private provider since 2015.  The evidence obtained, if any, should be associated with the claims file.  

2.   The AOJ should refer the claims file and a copy of this Remand, to the same examiner who evaluated the Veteran for his physical disabilities or another appropriate VA physician with appropriate expertise if this examiner is unavailable.  
 
Obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.  Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities (adjustment disorder, sleep apnea, hypertension, mild degenerative disc disease of L1-2 and L4-5, and right 5th finger fracture residuals).

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2016)), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






